DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (embodiment of Fig. 2) in the reply filed on Jan. 11, 2022 is acknowledged. Applicant state that claims 1, 2, 5, 7, and 8 read on the election. However, Examiner notes that claim 5 refers to “a plurality of the excitation lights” but Fig. 2 shows only one laser element (11) as the source of the excitation light. Therefore, claim 5 cannot belong to species A.   Claims 1-2 and 7-8 are examined on the merits.  Claims 3-6 and 9-10 are withdrawn as not belonging to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
e. g. to an optical  fiber).  In claim 2, the clause “a second optical coupler configured to couple and output the second excitation light output from the first optical coupler and a second optical signal” is unclear, because it is not clear where the second excitation light and the second optical signal are being combined and directed to  (e. g. to an optical fiber). Similarly, in claims 7-8 the clauses   “coupling the first excitation light to a first optical signal and outputting the coupled first excitation light” and “coupling and outputting the second excitation light and a second optical signal” are unclear because it is not clear where the first excitation light and the first optical signal are being combined and directed to (e. g. an optical fiber), or the second excitation light and the second optical signal are being combined and directed to (e. g. an optical fiber).
Clarification and correction of the claims are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Huawei Marine Networks Co. Limited , (WO 2010/060293 A1, hereafter referred to as “Huawei”).

With regard to claim 1, Huawei  discloses an optical amplification module (fig. 5) comprising
A light source (pumping laser 503) configured to output a light with a predetermined wavelength as excitation light
A first optical coupler (fiber splitter 505) configured to split the excitation light to a first excitation light and a second excitation light in such a way that an optical power ratio of first excitation and a second excitation light in such a way that an optical power ratio of first excitation light and second excitation light becomes a predetermined ratio, couple the first excitation light to a first optical signal and output the coupled first excitation light (first erbium doped fiber  509 ) and output the second excitation light to a path different from a path of the first optical signal (to 508), a first optical amplifier (501) configured to amplify the first optical signal, based on the excitation light coupled to the first optical signal, and output the amplified first optical signal (to right of 501)
With regard to claim 2, Huawei further discloses, a second optical coupler (wavelength division multiplexer  508 ) configured to couple and output the second excitation light output from the first coupler (505)  and a second optical signal, to a second optical amplifier (doped iber 510) configured to amplify the second optical signal, based on the second excitation light coupled to the second optical signal, and output the amplified second optical signal.  
With regard to claim 7, Huawei discloses  (fig. 5 and Abstract) an optical amplification method comprising method of 
outputting light with a predetermined wavelength as excitation light (from pumping laser 503);
splitting(at fiber splitter 505) the excitation light to first excitation light and second excitation light in such a way that an optical power ratio of a first excitation light and a second excitation light becomes a predetermined ratio, coupling the first excitation light to a first optical signal and outputting the coupled first excitation 
amplifying the first optical signal (in doped optical fiber 809), based on the first excitation light coupled to the first optical signal, and outputting the amplified first optical signal (to the right of 501).
With regard to claim 8, Huawei further discloses coupling and outputting the second exciation light and a second optical signal (at wavelength division multiplexer  508) and amplifying the second optical signal (in optical amplifier 510), based on the second excitation light coupled to the second optical signal and outputting the amplified second optical signal.

Information Disclosure Statement
The information disclosure statements filed on Sept. 21, 2021, June 24, 2020 and Sept. 9, 2019 have  been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Xu, Zhang, Goldberg, and Ravasio disclose pump coupling and splitting for optical fiber amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645